IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 


NO. 3-92-451-CR


EX PARTE:  LAWRENCE M. MILLER,

	APPELLANT

vs.


THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 924320, HONORABLE JON N. WISSER, JUDGE PRESIDING
 


PER CURIAM

	This is an appeal from an order of the trial court denying habeas corpus relief. 
Tex. R. App. Proc. 44.  
	Appellant has filed a motion to withdraw the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. 59(b).

[Before Justices Powers, Aboussie and B. A. Smith]
Dismissed On Appellant's Motion
Filed:  October 28, 1992
[Do Not Publish]